STURGIS, Judge
(specially concurring).
I fully concur in the denial of the motion to dismiss the cross-appeal herein. I wish to point out, however, that I did not concur in the application of the acceptance-of-benefits doctrine to the facts in Fort v. Fort, 167 So.2d 315 (Fla.App.1964), or in the case of Hines v. Hines, Fla.App., 177 So.2d 670. My views are stated in dissents filed in those cases.
I agree that Florida Appellate Rule 3.8(b) is inapplicable to the facts in the case sub judice and that the acceptance-of-benefits doctrine should not be expanded to the facts in this case wherein the party against whom the doctrine is sought to be invoked has not received any benefits in consequence of the judgment appealed.